ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_02_EN.txt.                      117 	




                               DISSENTING OPINION OF JUDGE SEBUTINDE



                         The first preliminary objection of the UAE does not, in the circumstances of the
                     present case, have an exclusively preliminary character and should be joined to the
                     merits, pursuant to the provisions of Article 79ter, paragraph 4, of the Rules of
                     Court — In particular, the question of whether or not the measures taken by the
                     UAE against Qatar and Qataris on 5 June 2017 had “the purpose or effect of
                     racial discrimination” within the meaning of Article 1, paragraph 1, of the CERD,
                     is a delicate and complex one that can only be determined after a detailed
                     examination of the evidence and arguments of the Parties during the merits
                     stage — Secondly, the preconditions referred to in Article 22 of the CERD are in
                     the alternative and are not cumulative — The wording of Article 22 of the CERD
                     does not expressly require a party to exhaust the CERD procedures before that
                     party can unilaterally seise the Court — Both Parties acknowledge that the CERD
                     Committee and the Court have related but fundamentally distinct roles relating to
                     resolving disputes between States parties to the CERD — The Committee’s role is
                     conciliatory and recommendatory, while that of the Court is legal and binding —
                     Accordingly, the second preliminary objection should be rejected as there is nothing
                     incompatible about Qatar pursuing the two procedures in parallel — Thirdly,
                     according to the Court’s well‑established jurisprudence, a claim based upon a valid
                     title of jurisdiction cannot be challenged on grounds of “abuse of process” unless
                     the high threshold of “exceptional circumstances” has been met — The UAE has
                     not met that threshold — Qatar’s Application is therefore admissible and the third
                     preliminary objection of the UAE should be rejected.




                                                     I. Introduction

                        1. I have not voted with the majority in paragraph 115, as I disagree
                     with the Court’s conclusion in paragraphs 113 and 114 of the Judgment.
                     In my respectful view, the first preliminary objection of the United Arab
                     Emirates (hereinafter the “UAE”) does not, in the circumstances of the
                     present case, have an exclusively preliminary character and should be
                     joined to the merits, pursuant to the provisions of Article 79ter, para-
                     graph 4, of the Rules of Court (as amended on 21 October 2019). That
                     provision requires that: “After hearing the parties, the Court shall decide
                     upon a preliminary question or uphold or reject a preliminary objection.
                     The Court may however declare that, in the circumstances of the case, a
                     question or objection does not possess an exclusively preliminary charac-
                     ter.” (Emphasis added.)


                     50




6 Ord_1221.indb 96                                                                                          4/08/22 08:26

                     118 	        application of the cerd (diss. op. sebutinde)

                        2. In my view, the majority should not have rushed to conclude that
                     Qatar’s claims fall outside the scope of the International Convention on
                     the Elimination of All Forms of Racial Discrimination (hereinafter “the
                     CERD”) based on the pleadings of the Parties at this early stage of the
                     proceedings, but should have carefully examined the evidence during the
                     merits stage, before reaching a conclusion one way or the other. In par-
                     ticular, the question of whether or not the measures taken by the UAE
                     against Qatar and Qataris on 5 June 2017 had “the purpose or effect of
                     racial discrimination” within the meaning of Article 1, paragraph 1, of
                     the CERD, is a delicate and complex one that can only be determined
                     after a detailed examination of the evidence and arguments of the Parties
                     during the merits stage. Because of the approach taken by the majority, it
                     is regrettable that the other objections raised by the UAE were also not
                     considered. In this dissenting opinion, I endeavour to show why the first
                     preliminary objection of the UAE does not, in the circumstances of the
                     present case, have an exclusively preliminary character and should
                     instead, be joined to the merits. I also opine on the other preliminary
                     objections raised by the UAE.




                                        II. The Submissions of the Parties

                                          A. Qatar’s Claims and Requests
                        3. Qatar in its own right and as parens patriae of its citizens, respect-
                     fully requests the Court to adjudge and declare that the UAE through its
                     State organs, State agents and other persons and entities exercising gov-
                     ernmental authority, and through other agents acting on its instructions
                     or under its direction and control, has violated its obligations under Arti-
                     cles 2, 4, 5, 6 and 7 of the CERD by taking, inter alia, the following
                     unlawful actions:

                     (a) Expelling on a collective basis, all Qataris from, and prohibiting the
                         entry of all Qataris into, the UAE on the basis of their national
                         origin;
                     (b) Violating other fundamental rights, including the rights to marriage
                         and choice of spouse, freedom of opinion and expression, public
                         health and medical care, education and training, property, work, par-
                         ticipation in cultural activities, and equal treatment before tribunals;
                         

                     (c) Failing to condemn and instead encouraging racial hatred against
                         Qatar and Qataris and failing to take measures that aim to combat

                     51




6 Ord_1221.indb 98                                                                                  4/08/22 08:26

                      119 	              application of the cerd (diss. op. sebutinde)

                               prejudices, including by, inter alia, criminalizing the expression of
                               sympathy towards Qatar and Qataris; allowing, promoting, and
                               financing an international anti‑Qatar public and social‑media cam-
                               paign; silencing Qatari media; and calling for physical attacks on
                               Qatari entities; and

                      (d) Failing to provide effective protection and remedies to Qataris to seek
                          redress against acts of racial discrimination through UAE courts and
                          institutions 1.

                        4. Accordingly, Qatar respectfully requests the Court to order the UAE
                      to take all steps necessary to comply with its obligations under the CERD
                      and, inter alia:

                      (a) Immediately cease and revoke the discriminatory measures, including
                          but not limited to the directives against “sympathizing” with Qataris,
                          and any other national laws that discriminate de jure or de facto
                          against Qataris on the basis of their national origin;

                      (b) Immediately cease all other measures that incite discrimination
                          (including media campaigns and supporting others to propagate dis-
                          criminatory messages) and criminalize such measures;

                      (c) Comply with its obligations under the CERD to condemn publicly
                          racial discrimination against Qataris, pursue a policy of eliminating
                          racial discrimination, and adopt measures to combat such prejudice;
                          

                      (d) Refrain from taking any further measures that would discriminate
                          against Qataris within its jurisdiction or control;

                      (e) Restore rights of Qataris to, inter alia, marriage and choice of spouse,
                          freedom of opinion and expression, public health and medical care,
                          education and training, property, work, participation in cultural
                          activities, and equal treatment before tribunals, and put in place
                          measures to ensure those rights are respected;


                      (f) Provide assurances and guarantees of non‑repetition of the UAE’s
                          illegal conduct; and
                      (g) Make full reparation, including compensation, for the harm suffered
                          as a result of the UAE’s actions in violation of the CERD 2.


                           1   Application of Qatar, pp. 58 and 60, para. 65.
                           2   Ibid., p. 60, para. 66.

                      52




6 Ord_1221.indb 100                                                                                    4/08/22 08:26

                      120 	        application of the cerd (diss. op. sebutinde)

                         5. In its Memorial, Qatar in its own right and as parens patriae of its
                      citizens, respectfully requests the Court to adjudge and declare that the
                      UAE, by the acts and omissions of its organs, agents, persons, and enti-
                      ties exercising governmental authority, and through other agents acting
                      on its instructions or under its direction and control, is responsible for
                      violating its obligations under Articles 2, 4, 5, 6 and 7 of the CERD,
                      including by:

                      (a) expelling, on a collective basis, all Qataris from the UAE;
                      (b) applying the Absolute Ban and Modified Travel Ban in violation of
                          fundamental rights that must be guaranteed equally to all under the
                          CERD, regardless of national origin, including the rights to family,
                          freedom of opinion and expression, education and training, property,
                          work, and equal treatment before tribunals;


                      (c) engaging in, sponsoring, supporting, and otherwise encouraging
                          racial discrimination, including racially discriminatory incitement
                          against Qataris, most importantly by criminalizing “sympathy” with
                          Qatar and orchestrating, funding, and actively promoting a campaign
                          of hatred against Qatar and Qataris, and thereby failing to nullify
                          laws and regulations that have the effect of creating or perpetuating
                          racial discrimination, to take “all appropriate” measures to combat
                          the spread of prejudice and negative stereotypes, and to promote tol-
                          erance, understanding and friendship; and
                          
                          
                      (d) failing to provide access to effective protection and remedies to
                          Qataris to seek redress against acts of racial discrimination under the
                          CERD through UAE tribunals or institutions, including the right to
                          seek reparation.

                         6. Qatar further requests the Court to adjudge and declare that the
                      UAE has violated the Court’s Order on Provisional Measures of 23 July
                      2018; and that the UAE is obligated to cease its ongoing violations, make
                      full reparations for all material and moral damage caused by its interna-
                      tionally wrongful acts and omissions under the CERD, and offer assur-
                      ances and guarantees of non‑repetition.

                        7. Accordingly Qatar requests the Court to order that the UAE:

                      (a) Immediately cease its ongoing internationally wrongful acts
                          and ­omissions in contravention of Articles 2 (1), 4, 5, 6 and 7 of the
                          CERD;

                      53




6 Ord_1221.indb 102                                                                                 4/08/22 08:26

                      121 	            application of the cerd (diss. op. sebutinde)

                      (b) Provide full reparation for the harm caused by its actions, including
                          (i) restitution by lifting the ongoing Modified Travel Ban as it applies
                          to Qataris collectively based on their national origin; (ii) financial
                          compensation for the material and moral damage suffered by Qatar
                          and Qataris, in an amount to be quantified in a separate phase of
                          these proceedings; and (iii) satisfaction in the forms of a declaration
                          of wrongfulness and an apology to Qatar and the Qatari people, as
                          requested; and

                      (c) Provide Qatar with assurances and guarantees of non‑repetition in
                          written form.

                                          B. The Preliminary Objections of the UAE

                        8. The UAE raised three preliminary objections against the jurisdiction
                      of the Court and the admissibility of Qatar’s claims, namely that:

                      (a) The dispute between the Parties falls outside the scope ratione ma­t­
                          eriae of the CERD since the measures of the UAE were directed at
                          Qatari citizens on the basis of their “nationality” and not “national
                          origin” 3;
                      (b) Qatar has not fulfilled the procedural preconditions of negotiation
                          and the Committee on the Elimination of Racial Discrimination
                          (hereinafter the “CERD Committee”) procedures prescribed in Arti-
                          cles 11 to 13 of the CERD before resorting to judicial settlement by
                          the Court, as required by Article 22 of the CERD 4; and
                      (c) Qatar’s initiation of parallel proceedings before the Court in respect
                          of the same dispute whilst the Article 11 procedure was pending
                          before the CERD Committee renders Qatar’s Application inad­          -
                          missible 5.


                                     III. The Court’s Jurisdiction under Article 22
                                                      of the CERD

                        9. Article 22 of the CERD provides as follows:
                                  “Any dispute between two or more States Parties with respect to
                               the interpretation or application of this Convention, which is not set-
                               tled by negotiation or by the procedures expressly provided for in this
                               Convention shall, at the request of any of the parties to the dispute,


                           3 Preliminary Objections of the United Arab Emirates, Part III.
                           4 Ibid., Part IV.
                           5 Ibid., Part V.



                      54




6 Ord_1221.indb 104                                                                                      4/08/22 08:26

                      122 	            application of the cerd (diss. op. sebutinde)

                            be referred to the International Court of Justice for decision, unless
                            the disputants agree to another mode of settlement.” (Emphasis added.)
                            

                         10. In light of the written and oral arguments raised by the Parties, a
                      determination of whether or not the Court has jurisdiction ratione mat­
                      eriae to entertain the claims of Qatar pursuant to Article 22 of the CERD
                      depends on the determination of the following factors, namely:
                      (a) What is the subject‑matter of the dispute between Qatar and the
                          UAE?
                      (b) Does the dispute concern the interpretation or application of the
                          CERD within the meaning of Article 22 of that Convention or do
                          Qatar’s claims actually fall outside the scope of the CERD by virtue
                          of the exceptions contemplated in Article 1, paragraphs 2 or 3?
                      (c) If so, did Qatar comply with the procedural requirements stipulated
                          in Article 22 of CERD or alternatively did the Parties agree to another
                          mode of settling their dispute, before seising the Court?
                      (d) Lastly, are the claims of Qatar admissible?
                         I will briefly examine each of these in turn, starting with the first.


                           A. The Subject‑Matter of the Dispute between Qatar and the UAE
                        11. Article 40, paragraph 1, of the Statute of the Court, and Article 38,
                      paragraph 1, of the Rules of Court require an applicant to indicate the
                      “subject of the dispute” and to specify the “precise nature of the claim” 6.
                      Furthermore, it is for the Court itself to determine, on an objective basis,
                      the subject‑matter of the dispute, isolating the real issue in the case and
                      identifying the object of the claim 7. The Court does this by examining the
                      dispute as formulated in the application, including the basis that the
                      applicant identifies as the basis of jurisdiction, as well as the written and
                      oral pleadings of the parties 8.

                         6 Obligation to Negotiate Access to the Pacific Ocean (Bolivia v. Chile), Preliminary

                      Objection, Judgment, I.C.J. Reports 2015 (II), p. 602, para. 25; Application of the Interna-
                      tional Convention for the Suppression of the Financing of Terrorism and of the International
                      Convention on the Elimination of All Forms of Racial Discrimination (Ukraine v. Russian
                      Federation), Preliminary Objections, Judgment, I.C.J. Reports 2019 (II), p. 575, para. 24.
                         7 Obligation to Negotiate Access to the Pacific Ocean (Bolivia v. Chile), Preliminary

                      Objection, Judgment, I.C.J. Reports 2015 (II), p. 602, para. 26.
                         8 See ibid., pp. 602‑603, para. 26: “the Court bases itself . . . on the application, as well as

                      the written and oral pleadings of the parties. In particular, it takes account of the facts that
                      the Applicant identifies as the basis for its claim (see Nuclear Tests (Australia v. France),
                      Judgment, I.C.J. Reports 1974, p. 263, para. 30; Nuclear Tests (New Zealand v. France),
                      Judgment, I.C.J. Reports 1974, p. 467, para. 31; Fisheries Jurisdiction (Spain v. Canada),
                      Jurisdiction of the Court, Judgment, I.C.J. Reports 1998, p. 449, para. 31; pp. 449‑450,
                      para. 33).”

                      55




6 Ord_1221.indb 106                                                                                                         4/08/22 08:26

                      123 	           application of the cerd (diss. op. sebutinde)

                         12. Taking into account the dispute as formulated in Qatar’s Applica-
                      tion, the object of Qatar’s claims, the jurisdictional basis upon which
                      those claims are based, and the written and oral pleadings of the Parties,
                      the subject‑matter of the dispute is whether the UAE by taking the mea-
                      sures that it did on 5 June 2017 and subsequently, against Qatar and
                      Qataris, violated its obligations under the CERD.

                                       B. Whether the Dispute Falls within the Scope
                                            Ratione Materiae of the CERD
                        13. In order to determine whether or not the dispute in the present case
                      concerns the interpretation or application of the CERD, the Court must
                      determine whether the acts complained of by Qatar (namely, the mea-
                      sures taken by the UAE on 5 June 2017 against Qataris living in the
                      UAE) fall within the scope ratione materiae of Article 1, paragraph 1, of
                      the CERD; or alternatively, whether those acts fall outside the scope of
                      the CERD by virtue of the exceptions stipulated in Article 1 paragraphs 2
                      or 3, as argued by the UAE.
                      

                         14. The Court has stated in Oil Platforms 9 and in Certain Iranian
                      Assets 10 that, in order to determine the Court’s jurisdiction ratione mat­
                      eriae under a jurisdictional clause concerning disputes relating to the inter-
                      pretation or application of a treaty, it is necessary to ascertain whether
                      the acts of which the applicant complains “fall within the provisions” of
                      the treaty containing the clause. At the jurisdictional stage of the proceed-
                      ings, a detailed examination by the Court of the alleged wrongful acts of
                      the respondent or of the plausibility of the applicant’s claims is not war-
                      ranted. The Court’s task, as reflected in Article 79 of the Rules of Court,
                      is to consider the questions of law and fact that are relevant to the objec-
                      tion to its jurisdiction 11.
                         15. In the present case, the Court has already stated in its provisional
                      measures Order of 23 July 2018 that:
                             “27. In the Court’s view, the acts referred to by Qatar, in particular
                           the statement of 5 June 2017 — which allegedly targeted Qataris on
                           the basis of their national origin — whereby the UAE announced that
                           Qataris were to leave its territory within 14 days and that they would


                         9 Oil Platforms (Islamic Republic of Iran v. United States of America), Preliminary

                      Objection, Judgment, I.C.J. Reports 1996 (II), pp. 809‑810, para. 16.
                         10 Certain Iranian Assets (Islamic Republic of Iran v. United States of America), Prelim-

                      inary Objections, Judgment, I.C.J. Reports 2019 (I), p. 23, para. 36.
                         11  Application of the International Convention for the Suppression of the Financing of

                      Terrorism and of the International Convention on the Elimination of All Forms of Racial
                      Discrimination (Ukraine v. Russian Federation), Preliminary Objections, Judgment,
                      I.C.J. Reports 2019 (II), p. 584, paras. 57‑58.

                      56




6 Ord_1221.indb 108                                                                                                  4/08/22 08:26

                      124 	          application of the cerd (diss. op. sebutinde)

                           be prevented from entry, and the alleged restrictions that ensued,
                           including upon their right to marriage and choice of spouse, to edu-
                           cation as well as to medical care and to equal treatment before tribu-
                           nals, are capable of falling within the scope of CERD ratione materiae.
                           The Court considers that, while the Parties differ on the question
                           whether the expression ‘national . . . origin’ mentioned in Article 1,
                           paragraph 1, of CERD encompasses discrimination based on the
                           ‘present nationality’ of the individual, the Court need not decide at
                           this stage of the proceedings, in view of what is stated above, which
                           of these diverging interpretations of the Convention is the correct one.
                           


                              28. The Court finds that the above‑mentioned elements are suffi-
                           cient at this stage to establish the existence of a dispute between the
                           Parties concerning the interpretation or application of CERD.” 12
                      At this stage, I see no reason for the Court to depart from its earlier posi-
                      tion.
                           C. Alternatively, whether Qatar’s Claims Fall outside the Scope of
                           the CERD by Virtue of the Exceptions Contemplated in Article 1,
                                                   Paragraphs 2 or 3
                        16. Article 1 (1) of the CERD defines “racial discrimination” to mean:

                           “any distinction, exclusion, restriction or preference based on race,
                           colour, descent, or national or ethnic origin which has the purpose or
                           effect of nullifying or impairing the recognition, enjoyment or exer-
                           cise, on an equal footing, of human rights and fundamental freedoms
                           in the political, economic, social, cultural or any other field of public
                           life” (emphasis added).

                        17. Article 1 (2) of the CERD provides that the Convention:
                           “shall not apply to distinctions, exclusions, restrictions or preferences
                           made by a State Party to this Convention between citizens and
                           non‑citizens”.
                        18. Article 1 (3) of the CERD provides that:
                             “Nothing in this Convention may be interpreted as affecting in any
                           way the legal provisions of States Parties concerning nationality,


                         12 Application of the International Convention on the Elimination of All Forms of Racial

                      Discrimination (Qatar v. United Arab Emirates), Provisional Measures, Order of 23 July
                      2018, I.C.J. Reports 2018 (II), p. 417, paras. 27‑28.

                      57




6 Ord_1221.indb 110                                                                                                 4/08/22 08:26

                      125 	          application of the cerd (diss. op. sebutinde)

                           citizenship or naturalization, provided that such provisions do not
                           discriminate against any particular nationality.”


                         19. The Court has stated in Ukraine v. Russia that in order to deter-
                      mine whether it has jurisdiction ratione materiae under the CERD, it does
                      not need to satisfy itself that the measures of which the applicant com-
                      plains actually constitute “racial discrimination” within the meaning of
                      Article 1, paragraph 1, of the CERD; nor does the Court need to estab-
                      lish if and to what extent, certain acts may be covered by Article 1, para-
                      graphs 2 and 3, of the CERD. Both determinations concern issues of fact,
                      largely depending on evidence regarding the purpose or effect of the mea-
                      sures alleged by the applicant, and are thus properly a matter for the
                      merits, should the case proceed to that stage. At the current stage of the
                      proceedings, the Court only needs to ascertain whether the measures
                      complained of by Qatar target a protected group on the basis of national
                      or ethnic origin and whether those measures are capable of negatively
                      affecting the enjoyment of rights protected under the Convention 13.
                         20. In the present case, Qatar maintains that Qataris are a protected
                      people of a distinct historical‑cultural national origin and has submitted
                      expert evidence to support this contention, which the UAE has not rebut-
                      ted 14. Qatar further maintains that the measures taken by the Respon-
                      dent against its nationals “had the purpose and effect” of racial
                      discrimination of Qatari nationals within the meaning of Article 1, para-
                      graph 1, of the CERD. This evidence should, of course, be examined and
                      verified on the merits, rather than at this jurisdictional stage of the pro-
                      ceedings. In my view, there is a thin line between “Qatari national origin”
                      and “Qatari nationality or citizenship” and this line is particularly blurred
                      by the circumstances of the case. As earlier stated, the question of whether
                      or not the measures taken by the UAE against Qatar and Qataris on
                      5 June 2017 had “the purpose or effect of racial discrimination” within
                      the meaning of Article 1, paragraph 1, of the CERD, is a delicate and
                      complex one that can only be determined after a detailed examination of
                      the evidence and arguments of the Parties during the merits stage. In the
                      present Judgment, the majority simply carried out an academic discussion
                      of the terms “current nationality” and “national origin” but has clearly
                      not examined the detailed evidence adduced by the Applicant in support

                         13 Application of the International Convention for the Suppression of the Financing of

                      Terrorism and of the International Convention on the Elimination of All Forms of Racial
                      Discrimination (Ukraine v. Russian Federation), Preliminary Objections, Judgment,
                      I.C.J. Reports 2019 (II), p. 595, paras. 94‑95.
                         14  Memorial of Qatar, Vol. I, pp. 131‑134, paras. 3.96-3.100 and Vol. VI, Ann. 162,

                      Expert Report of Dr. J. E. Peterson of 9 April 2019, in which he documents the Qataris
                      as “a distinct people, as a group of individuals who belong to a long‑standing historical-­
                      cultural community defined by a distinct heritage, particular family or tribal affiliations,
                      shared national traditions and culture, and geographic ties to the peninsular of Qatar”.


                      58




6 Ord_1221.indb 112                                                                                                  4/08/22 08:26

                      126 	          application of the cerd (diss. op. sebutinde)

                      of its claim of “indirect discrimination” before reaching the conclusion in
                      paragraphs 113 and 114 of the Judgment.



                        21. At an earlier stage of these proceedings, the Court, when examining
                      the plausibility of the rights claimed by Qatar, noted that:

                           “on the basis of the evidence presented to it by the Parties, . . . the
                           measures adopted by the UAE on 5 June 2017 appear to have targeted
                           only Qataris and not other non‑citizens residing in the UAE. Further-
                           more, the measures were directed to all Qataris residing in the UAE,
                           regardless of individual circumstances. Therefore, it appears that
                           some of the acts of which Qatar complains may constitute acts of
                           racial discrimination as defined by the Convention. Consequently, the
                           Court finds that at least some of the rights asserted by Qatar under
                           Article 5 of CERD are plausible. This is the case, for example, with
                           respect to the alleged racial discrimination in the enjoyment of rights
                           such as the right to marriage and to choice of spouse, the right to
                           education, as well as freedom of movement, and access to justice.” 15
                           


                         22. At this jurisdictional stage of the proceedings, I see no reason to
                      depart from the Court’s earlier finding that at least some of the acts of
                      which Qatar complains are capable of constituting acts of racial discrimi-
                      nation as defined by the Convention. Qatar’s claims therefore fall within
                      the scope ratione materiae of CERD. In this regard, I am of the consid-
                      ered view that the approach of the majority whereby the jurisdiction rati-
                      one materiae of the Court turns on a theoretical definition or analysis of
                      the term “national origin” without taking into account the facts and evi-
                      dence adduced by Qatar in support of its claims (see paragraphs 75
                      to 105) is not in the interests of justice. Similarly, the issues discussed in
                      paragraphs 109 to 110 pertaining to the measures that Qatar character-
                      izes as “indirect discrimination” are issues that should have been properly
                      examined during the merits stage in light of the facts, evidence and argu-
                      ments of the Parties, before drawing the conclusion that these claims fall
                      outside the scope ratione materiae of the Court’s jurisdiction.


                        23. Regarding the UAE’s preliminary objection based on its argument
                      that Qatar’s claims fall under the exceptions stipulated under Article 1 (2)

                         15 Application of the International Convention on the Elimination of All Forms of Racial

                      Discrimination (Qatar v. United Arab Emirates), Provisional Measures, Order of 23 July
                      2018, I.C.J. Reports 2018 (II), p. 427, para. 54.

                      59




6 Ord_1221.indb 114                                                                                                 4/08/22 08:26

                      127 	          application of the cerd (diss. op. sebutinde)

                      and therefore outside the scope ratione materiae of the CERD, I am of
                      the considered view that this objection does not possess an exclusively
                      preliminary character and can only be properly determined after a detailed
                      examination of the evidence during the merits stage.


                        24. This brings me to the second preliminary objection of the UAE,
                      namely that Qatar did not fulfil the procedural requirements of Article 22
                      of the CERD before seising the Court.


                               D. Whether Qatar Fulfilled the Procedural Requirements
                       of Article 22 of the CERD or, Alternatively, whether the Parties Agreed
                         to another Mode of Settling Their Dispute, before Seising the Court
                         25. In order to answer this question, the Court must address whether
                      Qatar satisfied one of the procedural requirements stipulated in Article 22
                      before seising the Court. Alternatively, in the event that Qatar chose more
                      than one mode of dispute settlement (namely, negotiations, CERD proce-
                      dures and judicial settlement), the Court must determine whether the
                      Applicant is obliged to exhaust negotiations and the CERD procedures
                      before seising the Court.
                         26. Both Parties agree that the Court’s jurisdiction pursuant to Arti-
                      cle 22 of the CERD is limited to disputes “not settled by negotiation or by
                      the procedures expressly provided for in [the] Convention”. The Parties
                      also agree that they have not agreed to “another mode of [dispute] settle-
                      ment”. It is settled jurisprudence in Ukraine v. Russia that the precondi-
                      tions referred to in Article 22 are in the alternative and are not
                      cumulative 16. The Court in that case stated as follows:


                              “110. The Court therefore considers that ‘negotiation’ and the ‘pro-
                           cedures expressly provided for in [the] Convention’ are two means to
                           achieve the same objective, namely to settle a dispute by agreement.
                           Both negotiation and the CERD Committee procedure rest on the
                           States parties’ willingness to seek an agreed settlement of their dis-
                           pute. It follows that should negotiation and the CERD Committee
                           procedure be considered cumulative, States would have to try to nego-
                           tiate an agreed solution to their dispute and, after negotiation has not
                           been successful, take the matter before the CERD Committee for
                           further negotiation, again in order to reach an agreed solution. The


                         16 Application of the International Convention for the Suppression of the Financing of

                      Terrorism and of the International Convention on the Elimination of All Forms of Racial
                      Discrimination (Ukraine v. Russian Federation), Preliminary Objections, Judgment,
                      I.C.J. Reports 2019 (II), pp. 599‑600, paras. 110‑113.

                      60




6 Ord_1221.indb 116                                                                                               4/08/22 08:26

                      128 	        application of the cerd (diss. op. sebutinde)

                           Court considers that the context of Article 22 of CERD does not
                           support this interpretation. In the view of the Court, the context of
                           Article 22 rather indicates that it would not be reasonable to require
                           States parties which have already failed to reach an agreed settlement
                           through negotiations to engage in an additional set of negotiations in
                           accordance with the modalities set out in Articles 11 to 13 of CERD.
                           
                              111. The Court considers that Article 22 of CERD must also be
                           interpreted in light of the object and purpose of the Convention. Arti-
                           cle 2, paragraph 1, of CERD provides that States parties to CERD
                           undertake to eliminate racial discrimination ‘without delay’. Arti-
                           cles 4 and 7 provide that States parties undertake to eradicate incite-
                           ment to racial discrimination and to combat prejudices leading to
                           racial discrimination by adopting ‘immediate and positive measures’
                           and ‘immediate and effective measures’ respectively. The preamble to
                           CERD further emphasizes the States’ resolve to adopt all measures
                           for eliminating racial discrimination ‘speedily’. The Court considers
                           that these provisions show the States parties’ aim to eradicate all
                           forms of racial discrimination effectively and promptly. In the Court’s
                           view, the achievement of such aims could be rendered more difficult
                           if the procedural preconditions under Article 22 were cumulative.


                              112. The Court notes that both Parties rely on the travaux prépara-
                           toires of CERD in support of their respective arguments concerning
                           the alternative or cumulative character of the procedural precondi-
                           tions under Article 22 of the Convention. Since the alternative chara­
                           cter of the procedural preconditions is sufficiently clear from an
                           interpretation of the ordinary meaning of the terms of Article 22 in
                           their context, and in light of the object and purpose of the Conven-
                           tion, the Court is of the view that there is no need for it to examine
                           the travaux préparatoires of CERD.
                              113. The Court concludes that Article 22 of CERD imposes alter-
                           native preconditions to the Court’s jurisdiction. Since the dispute
                           between the Parties was not referred to the CERD Committee, the
                           Court will only examine whether the Parties attempted to negotiate a
                           settlement to their dispute.”
                         27. In the present case, the Parties did pursue the procedures before the
                      CERD Committee and the Conciliation Commission pursuant to Arti-
                      cles 11 to 13 of the CERD. The question is therefore whether Qatar
                      should have exhausted the preconditions of bilateral negotiations and of
                      conciliation before the CERD Committee, before resorting to judicial
                      settlement.
                         28. It will also be recalled that Qatar founded the Court’s jurisdiction
                      on the basis of the failed bilateral negotiations envisaged under Article 22,
                      rather than on the exhaustion of the CERD procedures initiated by Qatar

                      61




6 Ord_1221.indb 118                                                                                   4/08/22 08:26

                      129 	          application of the cerd (diss. op. sebutinde)

                      on 8 March 2018 17 pursuant to Article 11. Regarding the precondition of
                      bilateral negotiations, the Court has in the present case already found in
                      its provisional measures Order of 23 July 2018 as follows:
                              “37. The Court notes that it has not been challenged by the Parties
                           that issues relating to the measures taken by the UAE in June 2017
                           have been raised by representatives of Qatar on several occasions in
                           international fora, including at the United Nations, in the presence
                           of representatives of the UAE. For example, during the thirty‑seventh
                           session of the United Nations Human Rights Council in Febru-
                           ary 2018, the Minister for Foreign Affairs of Qatar referred to ‘the
                           violations of human rights caused by the unjust blockade and the
                           unilateral coercive measures imposed on [his] country that have been
                           confirmed by the . . . report of the Office of the United Nations High
                           Commissioner for Human Rights Technical Mission’, while the
                           UAE — along with Bahrain, Saudi Arabia and Egypt — issued a joint
                           statement ‘in response to [the] remarks’ made by the Minister for
                           Foreign Affairs of Qatar.

                              38. The Court further notes that, in a letter dated 25 April 2018
                           and addressed to the Minister of State for Foreign Affairs of the UAE,
                           the Minister of State for Foreign Affairs of Qatar referred to the
                           alleged violations of CERD arising from the measures taken by the
                           UAE beginning on 5 June 2017 and stated that ‘it [was] necessary to
                           enter into negotiations in order to resolve these violations and the
                           effects thereof within no more than two weeks’. The Court considers
                           that the letter contained an offer by Qatar to negotiate with the UAE
                           with regard to the latter’s compliance with its substantive obligations
                           under CERD. In light of the foregoing, and given the fact that the
                           UAE did not respond to that formal invitation to negotiate, the Court
                           is of the view that the issues raised in the present case had not been
                           resolved by negotiations at the time of the filing of the Application.” 18
                           

                        29. Qatar clearly satisfied the precondition of bilateral negotiation
                      before seising the Court. In view of the above, the Court should deter-
                      mine whether in fact Qatar was obliged to exhaust the other procedures
                      expressly provided for in the Convention before seising the Court.



                         17 On 8 March 2018, Qatar filed a communication with the CERD Committee

                      requesting that the UAE take all necessary steps to end the measures enacted and imple-
                      mented since 5 June 2017 (see paragraph 31 of the Judgment).
                         18 Application of the International Convention on the Elimination of All Forms of Racial

                      Discrimination (Qatar v. United Arab Emirates), Provisional Measures, Order of 23 July
                      2018, I.C.J. Reports 2018 (II), p. 420, paras. 37‑38.

                      62




6 Ord_1221.indb 120                                                                                                 4/08/22 08:26

                      130 	           application of the cerd (diss. op. sebutinde)

                              E. Whether Qatar Was Obligated to Exhaust the Conciliation
                                   Commission Procedures before Seising the Court
                         30. It is not disputed that Qatar referred its claims against the UAE to
                      the CERD Committee before seising the Court. The CERD Committee
                      in turn referred the Parties’ dispute to the Conciliation Commission and
                      to date the processes before that Commission are ongoing and have not
                      been concluded. Both Parties claim that they are fully engaged in those
                      processes “in good faith”. Unlike the bilateral negotiations referred to in
                      the earlier part of Article 22 of the CERD, the procedures before the
                      Conciliation Commission are tripartite and conciliatory. In its oral argu-
                      ments, the UAE maintained that Qatar was obligated to first exhaust the
                      processes before the Conciliation Commission before seising the Court.
                      Citing the principles of lis pendens 19 and electa una via 20, the UAE argues
                      that there remains the possibility of the two processes (conciliation and
                      judicial settlement) yielding contradictory outcomes, and that therefore
                      Qatar should have waited “to determine whether or not the Conciliation
                      Commission procedures had resulted in a settlement of the dispute”
                      before pursuing judicial settlement 21.
                         31. The wording of Article 22 of the CERD does not expressly require
                      a party to exhaust the CERD procedures before that party can unilater-
                      ally seise the Court. The wording of that Article cannot be compared, for
                      example, to Article IV of the Pact of Bogotá, which provides that: “Once
                      any pacific procedure had been initiated, whether by agreement between
                      the parties or in fulfillment of the present Treaty or a previous pact, no
                      other procedure may be commenced until that procedure is concluded.”
                      (Emphasis added.)
                         32. Both Parties acknowledge that the CERD Committee and the pro-
                      ceedings before the Court have related but fundamentally distinct roles
                      relating to resolving disputes between States parties to the CERD. The
                      Committee’s role is conciliatory and recommendatory, while that of the
                      Court is legal and binding. Accordingly, there is nothing incompatible
                      about Qatar pursuing the two procedures in parallel.

                        33. Furthermore, the Court stated in its provisional measures Order of
                      23 July 2018, regarding the second precondition of “other procedures
                      expressly provided for in the Convention” as follows:
                              “39. . . . It is recalled that, according to Article 11 of the Conven-
                           tion, ‘[if] a State Party considers that another State Party is not giving


                         19 Meaning “a doctrine under which one purchasing an interest in property involved in

                      a pending suit does so subject to the adjudication of the rights of the parties to the suit”.
                         20 Meaning “he who has chosen one means of dispute settlement, cannot have recourse

                      to another”.
                         21 CR 2020/6, pp. 53‑67, paras. 1-32 (Forteau).



                      63




6 Ord_1221.indb 122                                                                                                    4/08/22 08:26

                      131 	          application of the cerd (diss. op. sebutinde)

                           effect to the provisions of this Convention’, the matter may be brought
                           to the attention of the CERD Committee. The Court notes that Qatar
                           deposited, on 8 March 2018, a communication with the CERD Com-
                           mittee under Article 11 of the Convention. It observes, however, that
                           Qatar does not rely on this communication for the purposes of showing
                           prima facie jurisdiction in the present case. Although the Parties disa-
                           gree as to whether negotiations and recourse to the procedures referred
                           to in Article 22 of CERD constitute alternative or cumulative precon-
                           ditions to be fulfilled before the seisin of the Court, the Court is of
                           the view that it need not make a pronouncement on the issue at this
                           stage of the proceedings (see Application of the International Conven-
                           tion for the Suppression of the Financing of Terrorism and of the Inter-
                           national Convention on the Elimination of All Forms of Racial
                           Discrimination (Ukraine v. Russian Federation), Provisional Meas-
                           ures, Order of 19 April 2017, I.C.J. Reports 2017, pp. 125‑126,
                           para. 60). Nor does it consider it necessary, for the present purposes,
                           to decide whether any electa una via principle or lis pendens exception
                           are applicable in the present situation.


                              40. The Court thus finds, in view of all the foregoing, that the pro-
                           cedural preconditions under Article 22 of CERD for its seisin appear,
                           at this stage, to have been complied with.” 22 (Emphasis added.)

                         34. In my view therefore, Qatar was not obligated to exhaust the Con-
                      ciliation Commission processes before seising the Court. I would there-
                      fore dismiss the second preliminary objection of the UAE. This brings
                      me to the third preliminary objection of the UAE, namely whether
                      Qatar’s claims are inadmissible on grounds of alleged abuse of process
                      by Qatar.


                           F. Whether Qatar’s Claims Are Inadmissible on the Grounds that
                                      Qatar Has Committed Abuse of Process
                         35. During the oral proceedings the UAE abandoned its third prelimi-
                      nary objection pertaining to “abuse of process” 23. However, according to
                      the Court’s well‑established jurisprudence, a claim based upon a valid
                      title of jurisdiction cannot be challenged on grounds of “abuse of pro-
                      cess” unless the high threshold of “exceptional circumstances” has been
                      met. In my view, Qatar’s alleged abuse of process should not be easily
                      assumed in the absence of clear proof of any exceptional circumstances

                         22 Application of the International Convention on the Elimination of All Forms of Racial

                      Discrimination (Qatar v. United Arab Emirates), Provisional Measures, Order of 23 July
                      2018, I.C.J. Reports 2018 (II), pp. 420‑421, paras. 39-40.
                         23 Oral argument by Sir Daniel Bethlehem.



                      64




6 Ord_1221.indb 124                                                                                                 4/08/22 08:26

                      132 	       application of the cerd (diss. op. sebutinde)

                      pointing to such abuse. Qatar’s claims are admissible and the third pre-
                      liminary objection should have been rejected.



                                                 IV. Conclusion

                        36. In conclusion, the first preliminary objection of the UAE does not
                      possess an exclusively preliminary character and should be joined to the
                      merits. The second and third preliminary objections of the UAE should
                      be dismissed and the Court should find that it has jurisdiction and that
                      Qatar’s claims are admissible.

                      (Signed) Julia Sebutinde.




                      65




6 Ord_1221.indb 126                                                                              4/08/22 08:26

